    Case: 1:18-cv-02764 Document #: 32 Filed: 06/23/20 Page 1 of 8 PageID #:1263




                  (IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    MOHAMMED H., 1                               )
                                                 )
                          Plaintiff,             )
                                                 )          No. 18 C 2764
           v.                                    )
                                                 )          Magistrate Judge
    ANDREW SAUL, Commissioner of                 )          Maria Valdez
    Social Security, 2                           )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Mohammed H.’s claim for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s motion for summary judgment [Doc. No. 13] is

granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 21] is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by her first name and the first initial of her last
name.
2
 Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:18-cv-02764 Document #: 32 Filed: 06/23/20 Page 2 of 8 PageID #:1264




                                    BACKGROUND

I.      PROCEDURAL HISTORY

        On July 15, 2015, Plaintiff filed a claim for DIB, alleging disability since

March 20, 2013 due to back, shoulder, hip, and knee pain. The claim was denied

initially and upon reconsideration, after which he timely requested a hearing before

an Administrative Law Judge (“ALJ”), which was held on May 4, 2017. Plaintiff

personally appeared and testified at the hearing and was represented by counsel.

Vocational expert Lee Knutson also testified.

        On September 6, 2017, the ALJ denied Plaintiff’s claim for benefits, finding

him not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.     ALJ DECISION

        Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of March 20, 2013. At step

two, the ALJ concluded that Plaintiff had the following severe impairments: spinal

disorder, left shoulder disorder, bilateral hip degenerative changes, and left knee

osteoarthritis. The ALJ concluded at step three that his impairments, alone or in




                                            2
     Case: 1:18-cv-02764 Document #: 32 Filed: 06/23/20 Page 3 of 8 PageID #:1265




combination, do not meet or medically equal a Listing. Before step four, the ALJ

determined that Plaintiff retained the Residual Functional Capacity (“RFC”) to

perform sedentary work with the following additional limitations: never climbing

ladders, rope, or scaffolding; no more than occasional climbing of ramps/stairs,

balancing, stooping, crouching, crawling, kneeling, bending, or twisting; no more

than occasional overhead reaching and no more than frequent front/lateral reaching

with the left arm; no more than frequent use of the left hand to handle, finger, and

feel; allowed the use of a cane to get to and from the work station; and provided

with a sit/stand option allowing him to stand for one to two minutes after sitting for

thirty minutes. At step four, the ALJ concluded that Plaintiff would be capable of

performing his past relevant work as a customer service clerk, leading to a finding

that he is not disabled under the Social Security Act.

                                    DISCUSSION

I.     ALJ LEGAL STANDARD

       Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments




                                           3
      Case: 1:18-cv-02764 Document #: 32 Filed: 06/23/20 Page 4 of 8 PageID #:1266




enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

        An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.     JUDICIAL REVIEW

        Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d




                                            4
   Case: 1:18-cv-02764 Document #: 32 Filed: 06/23/20 Page 5 of 8 PageID #:1267




at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex

rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).




                                             5
   Case: 1:18-cv-02764 Document #: 32 Filed: 06/23/20 Page 6 of 8 PageID #:1268




III.   ANALYSIS

       Plaintiff argues that the ALJ’s decision was in error for several reasons,

including that in determining the RFC, she improperly rejected the opinion of the

treating physician and part of the consulting physician’s opinion.

       The ALJ found that Plaintiff retained the RFC to frequently reach with his

left arm to the front and laterally. In forming this opinion, she acknowledged that

“the state medical consultant imposes greater limitations on claimant’s use of upper

extremities,” but determined that “the claimant has no limitations reaching below

the shoulder level as evidenced by him driving, using a cell phone, preparing food,

feeding himself, washing himself, dressing himself, dusting, folding laundry, taking

out light garbage, and rinsing dishes.” (R. 23.) This finding with respect to

Plaintiff’s reaching ability was critical to the disability determination, as the

vocational expert testified that if he were limited to only occasional front and lateral

reaching, Plaintiff could not perform his past relevant work. (R. 58.)

       The Court agrees with Plaintiff that the ALJ improperly substituted her own

opinion in finding he was not as limited as the consultant suggested. Her decision

was based solely on certain activities of daily living, such as driving, using a phone,

eating, and doing some household chores, which showed that Plaintiff had “no

limitations.” Her conclusion, however, lacked any information about how Plaintiff

generally performed those activities, how long they took, how much pain may have

been involved, or how often he could perform them in an eight-hour time frame, and

it is well settled that “[a]n ALJ may not equate activities of daily living with those




                                           6
   Case: 1:18-cv-02764 Document #: 32 Filed: 06/23/20 Page 7 of 8 PageID #:1269




of a full-time job.” Jeske v. Saul, -- F.3d --, 2020 WL 1608847, at *8 (7th Cir. Apr. 2,

2020); see also Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (“The critical

differences between activities of daily living and activities in a full-time job are that

a person has more flexibility in scheduling the former than the latter, can get help

from other persons . . . , and is not held to a minimum standard of performance, as

she would be by an employer. The failure to recognize these differences is a

recurrent, and deplorable, feature of opinions by administrative law judges in social

security disability cases.”); Punzio v. Astrue, 630 F.3d 704, 712 (7th Cir. 2011)

(“[Plaintiff’s] ability to struggle through the activities of daily living does not mean

that she can manage the requirements of a modern workplace.”). Accordingly, the

ALJ’s conclusion that Plaintiff could frequently reach during a standard workday

and workweek was not supported by substantial evidence. Because her ultimate

disability finding rested on this functional ability, the error requires remand.

      Based on its conclusion that remand is necessary for the above reason, the

Court need not explore in detail the remaining errors claimed by Plaintiff. The

Court emphasizes that the Commissioner should not assume these issues were

omitted from the opinion because no error was found. In particular, the Court

admonishes the Commissioner that, on remand, special care should be taken to

ensure that the treating physician rule is followed with respect to the opinions of

Dr. Dabawala.




                                            7
   Case: 1:18-cv-02764 Document #: 32 Filed: 06/23/20 Page 8 of 8 PageID #:1270




                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

13] is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 21] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.




SO ORDERED.                                  ENTERED:




DATE:       June 23, 2020                    ___________________________
                                             HON. MARIA VALDEZ
                                             United States Magistrate Judge




                                         8
